DETAILED ACTION
Claims 1-7 and 9-17 were subject to restriction requirement on 09/09/2021. 
Applicant elected group 1, claims 1-7, with traverse on 10/15/2021. 
Claims 1-7 and 9-17 are pending, of which claims 9-17 are withdrawn by the Examiner. 
Claims 1-7 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 10/15/2021 is acknowledged. The traversal is on the grounds that the burden of explaining why each group lacks unity with each other group specifically describing special technical features in each group has not been met. This is not found persuasive because it is not clear what makes the teaching disparate. Given Applicant has provided no evidence or reasoning as to why the technical feature is a special technical feature that makes a contribution over Newkirk, applicant’s arguments are found unpersuasive. It is noted the technical features shared by the groups is not a special technical feature as it does not make a contribution over Newkirk or Naruse in view of Seiyama. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Newkirk et al. (US 4,094,797) (Newkirk). 
 Regarding claims 1-2 and 5
Newkirk teaches a polyester or nylon fiber to which a dispersant containing a heteric copolymer of phenyl glycidyl ether and an alkylene oxide is attached. See, e.g., abstract, column 2, lines 29-31, column 7, lines 42-44, column 13, lines 5-38, and claims 9-11. Newkirk teaches the dispersant is applied to the polyester fiber in an amount of preferably 0.1 to about 2 percent by weight of the fiber. Column 7, line 66 – column 8, line 2.
Given that the structure and material of the heteric copolymer of Newkirk is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the heteric copolymer of Newkirk would intrinsically be capable of acting as a dispersant, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk et al. (US 4,094,797) (Newkirk), as applied in claim 1 above.
Regarding claim 3
Newkirk further teaches the alkylene oxides of the heteric copolymer includes ethylene oxide. Column 3, line 5-32. Given that Newkirk discloses the dispersant that overlaps the presently claimed dispersant, including the presence of ethylene oxide, it therefore would be obvious to one of ordinary skill in the art, to use ethylene oxide as the alkylene oxide, which is both disclosed by Newkirk and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 6
Newkirk further teaches any suitable polyester or nylon filament can be used. Column 7, lines 42-44. Therefore, it would have been obvious to one of ordinary skill in the art to try a polyester or nylon fiber having a circular structure as the polyester or nylon fiber of Newkirk, as a circular cross section is a commonly known fiber cross section structures in the art, and thereby arrive at the claimed invention. 

Regarding claim 7
Newkirk teaches the dispersant is applied to the polyester fiber in an amount of preferably 0.1 to about 2 percent by weight of the fiber. Column 7, line 66 – column 8, line 2. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (WO2016039218A1) in view of Seiyama et al. (JP2017057511A) (Seiyama).
It is noted that when utilizing WO2016039218A1, the disclosures of the reference are based on US 20170080397A1 which is an English language equivalent of the reference. Therefore, paragraph numbers cited with respect to WO2016039218A1 are found in US 20170080397A1.
The Examiner has provided machine translations of JP2017057511A. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claims 1-2, 5, and 7
Naruse teaches a dispersant for polyester fibers. See, e.g., paragraph [0027], [0144], and [0281] and claims 1 and 6-8.  Naruse teaches the dispersant comprises a random copolymer of phenyl glycidyl ether and an alkylene oxide. See A7-12 and A26 in Table 1, paragraphs [0075-0076], and claim 6. 
Given that Naruse discloses the structure and material of the dispersant of Naruse that overlaps the presently claimed structure and material, including using alkylene oxide and phenyl glycidyl ether, it therefore would be obvious to one of ordinary skill in the art, to use alkylene oxide and phenyl glycidyl ether, which is both disclosed by Naruse and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Naruse teaches the blend ratio of the dispersant to the dispersoid is not limited and can be adjusted as appropriate. The blend ratio varies depending on the type of dispersoid. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to attach an amount of 0.1 to 20% or 0.5 to 10% by mass of the dispersant based on a total mass of thermoplastic resin fibers to which a dispersant is not attached, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 3
Given that Naruse discloses the structure and material of the dispersant of Naruse that overlaps the presently claimed structure and material, including using ethylene oxide as the alkylene oxide, it therefore would be obvious to one of ordinary skill in the art, to use ethylene oxide as the alkylene oxide, which is both disclosed by Naruse and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 6
Naruse does not limit the type of polyester fiber used. Therefore, it would have been obvious to one of ordinary skill in the art to try a polyester fiber having a circular structure as the polyester fiber of Naruse, as a circular cross section is a commonly known fiber cross section structures in the art, and thereby arrive at the claimed invention. 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (WO2016039218A1) in view of Seiyama et al. (JP2017057511A) (Seiyama).
It is noted that when utilizing WO2016039218A1, the disclosures of the reference are based on US 20170080397A1 which is an English language equivalent of the reference. 
The Examiner has provided machine translations of JP2017057511A. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claims 1-2, 5, and 7
Naruse teaches a fiber sheet obtained by subjecting a dispersion composition to a wet papermaking process. The dispersion composition contains a dispersant, organic fibers, and a dispersion medium. Paragraphs [0026], [0156], and [0158] and claims 1 and 11. Naruse further teaches the organic fibers comprise polyester fibers. Paragraphs [0144] and [0156]. 
Naruse teaches the dispersant comprises a random copolymer of phenyl glycidyl ether and an alkylene oxide. See A7-12 and A26 in Table 1, paragraphs [0075-0076], and claim 6. 
Naruse teaches the blend ratio of the dispersant to the dispersoid is not limited and can be adjusted as appropriate. The blend ratio varies depending on the type of dispersoid. Paragraph [0170]. However, Naruse does not explicitly teach a specific amount of the dispersant attached to the polyester fiber.
	With respect to the difference, Seiyama teaches a dispersing composition for wet papermaking comprising a dispersant and a polyester fiber, wherein the amount of dispersant for wet papermaking is 2 to 20 parts by mass with respect to 100 parts by mass of the polyester fiber. Paragraphs [0018], [0021], [0025-0026], [0044], [0046], and [0070]. 
	As Seiyama expressly teaches, the amount of dispersant is controlled to 2 to 20 parts by mass with respect to 100 parts by mass of the polyester fiber in order to obtain a uniform texture and maintain strength. Paragraph [0044].
	Seiyama and Naruse are analogous art as they are both drawn to a dispersing composition for forming a fiber sheet by a wet papermaking process.
	In light of the motivation of controlling the amount of dispersant as taught by Seiyama, it therefore would have been obvious to one of ordinary skill in the art to use 2 to 20 parts by 

Regarding claim 3
Naruse further teaches the alkylene oxide is ethylene oxide. See A7, A9-A12, and A26 in paragraphs [0075-0076] and claim 6. 
	
Regarding claim 4 
Naruse in view of Seiyama teaches all of the limitations of claim 1 above. Naruse does not explicitly teach including a polyether-based polyurethane resin included in the dispersant.
With respect to the difference, Seiyama teaches the dispersant further includes a polyether type urethane resin. Paragraphs [0020], [0024], and [0038]. 
As Seiyama expressly teaches, the dispersion composition comprising the polyether type urethane resin produces an extremely uniform texture. Paragraph [0041]. 
	Seiyama and Naruse are analogous art as they are both drawn to a dispersing composition for forming a fiber sheet by a wet papermaking process.
	In light of the motivation of including a polyether-based urethane resin as taught by Seiyama, it therefore would have been obvious to one of ordinary skill in the art to include a polyether-based urethane resin in the dispersant of Naruse, in order to produce a fiber sheet that exhibits a uniform texture, and thereby arrive at the claimed invention.

Regarding claim 6
Naruse in view of Seiyama teaches all of the limitations of claim 1 above. Naruse does not limit the type of polyester fiber used. Therefore, it would have been obvious to one of ordinary skill in the art to try a polyester fiber having a circular structure as the polyester fiber of 

Regarding claim 7
Naruse in view of Seiyama teaches all of the limitations of claim 1 above, including attaching the dispersant in an amount of 2 to 20 parts by mass with respect to 100 parts by mass of the polyester fiber. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,533,287 in view of Naruse et al. (WO2016039218A1) (Naruse). 
It is noted that when utilizing WO2016039218A1, the disclosures of the reference are based on US 20170080397A1 which is an English language equivalent of the reference. Therefore, paragraph numbers cited with respect to WO2016039218A1 are found in US 20170080397A1.
Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below. 

The copending claims require a dispersant comprising a random copolymer of phenylglycidyl ether and ethylene oxide, or a random copolymer of phenylglycidyl ether, ethylene oxide, and propylene oxide and a polyether-based polyurethane resin. The copending claims do not require the dispersant to be attached to a thermoplastic resin fiber.
With respect to the difference, Naruse teaches a dispersant for polyester fibers. See, e.g., paragraph [0027], [0144], and [0281] and claims 1 and 6-8.  Naruse teaches the dispersant comprises a random copolymer of phenyl glycidyl ether and an alkylene oxide. See A7 and A9 in Table 1, paragraphs [0075-0076], and claim 6. 
Given Naruse teaches a dispersant comprising a random copolymer of phenyl glycidyl ether and ethylene oxide or a random copolymer of phenyl glycidyl ether, ethylene oxide, and propylene oxide is suitable for use as a dispersant for a polyester fiber, given Naruse does not limit the type of polyester fiber used, and given a circular cross section is a commonly used cross section in the art, it therefore would have been obvious to one of ordinary skill in the art to apply the dispersant of the copending claims to a polyester fiber having a circular cross section. 
Naruse further teaches the blend ratio of the dispersant to the dispersoid is not limited and can be adjusted as appropriate. The blend ratio varies depending on the type of dispersoid. Paragraph [0170]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to attach the dispersant of the copending application in an amount of 0.1 to 20% or 0.5 to 10% by mass based on a total mass of thermoplastic resin fibers to which a dispersant is not attached, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789